DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 13 and 19 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2015/0211318, WO 2021007483.
The improvement comprises:
US 2015/0211318 is considered as the closest prior art that teaches a mud pulse telemetry tool system comprising: 
a housing (Fig.6 element 610 and para.77) having a shoulder (Fig.6 element 610c and para.83) formed along an inner surface thereof, the housing including  an orifice formed therein (para.83);
a piston assembly longitudinally movable in the housing (Fig.6 element 650 and para.77-78) between a retracted position and an extended position (para.66, where the energy may be generated by moving a piston rod of the overpull generator between an extended position and a retracted position);
a spring mandrel (6053 movable longitudinally upward relative to the housing (610) and in direct contact with a balance piston (635) and a balance spring (640) (see para.82) and fig.6).

WO 2021007483 teaches an operation of the mud pulse telemetry valve assembly (Fig.1 element 30) comprising:
providing, by the at least one hydraulic passageway (Fig.3 element 93 and para.76), a mud flow path bypassing the poppet valve (Fig.3 element 300 and para.76) and the flow restriction member (Fig.3 element 300 and para.76)  and reaching the piston (Fig.8 element 308 and para.76);
creating a pressure difference when a fluid passes through a restriction such as the orifice (Fig.3 element 184 and para.76) of the flow restriction member (Fig.3 element  94 and para.76);
wherein the point of maximum developed differential pressure is between the upstream end and the downstream end of the flow restriction member (para.76);
entering, by the mud flowing through the at least one hydraulic passageway (Fig.3 element 93 and para.76), above the orifice (Fig.3 element 184 and para.76) of the flow restriction member and therefore has a pressure higher than the mud flowing past the poppet valve which has passed through the restriction of the orifice (para.76);
wherein the pressure on the piston (Fig.8 element 308 and para.76) is greater than the force provided by pressure on the poppet valve (para.76); and 
causing, by the piston tending to remain in an extended position, the poppet valve to remain in a closed position relative to the orifice of the flow restriction member (para.76).

With regard Claim 1, US 2015/0211318in view of WO 2021007483 fails to teach the limitation of " a dampener disposed longitudinally between the piston and the shoulder, the piston and the dampener being engaged and movable with each other when the piston assembly is in the extended position." as recited in claim 1.

With regard Claim 13, US 2015/0211318 in view of WO 2021007483 fails to teach the limitation of "a dampener disposed longitudinally between the piston assembly and the shoulder; opening the pilot valve causing a piston of the piston assembly to move in a first direction from a retracted position longitudinally spaced from the dampener to an extended position contacting the dampener," as recited in claim 13.
With regard Claim 19, US 2015/0211318 in view of WO 2021007483 fails to teach the limitation of "a spring mandrel disposed longitudinally between the piston and the shoulder, the spring mandrel having a cylindrical sleeve portion and a flange; and a dampener disposed about the cylindrical sleeve portion and being in contact with the flange and the shoulder." as recited in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) WO 2021007483 is cited because they are put pertinent to the method including a mud valve sub and a mud pulse telemetry valve. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633